*1203TEXTO COMPLETO DE LA SENTENCIA
En la causa del epígrafe, el peticionario, Sr. Edgar Miguel Chico Mangual (Sr. Chico Mangual), solicita que revisemos la Resolución y Orden emitida el 10 de enero de 2006 y archivada en autos copia de su notificación el 23 de mismo mes y año, por el Tribunal de Primera Instancia, Sala Superior de Bayamón (TPI). En tal dictamen, el TPI asumió jurisdicción para entender sólo en la determinación inicial de custodia del menor William Michael Chico González y declinó asumir jurisdicción sobre la determinación original de custodia de la menor Francesca Chico González y sobre las causas de divorcio, división de bienes y pensión pendente lite presentadas por la recurrida.
Hechos
Los aquí litigantes, Sr. Chico Mangual y Sra. María M. González Ramos (Sra. González) contrajeron matrimonio el 26 de febrero de 1988, en Cataño, Puerto Rico. Posteriormente, establecieron su domicilio conyugal en el estado de Virginia, EE.UU. En dicha unión procrearon dos hijos de nombres William Michael y Francesca Chico González, quienes actualmente cuentan con 14 y 15 años de edad, respectivamente.
Allá para el 23 de junio de 2004, la Sra. González se trasladó a Puerto Rico en unión a sus dos hijos. Poco más tarde (agosto de 2004), la Sra. González decidió quedarse a residir en Puerto Rico junto a su hijo William Michael, y regresó a su hija menor Francesca a vivir con su padre al estado de Virginia, para que continuara allí sus estudios, puesto que no dominaba el castellano y perdería el año escolar en Puerto Rico.
*1204El 13 de mayo de 2005, el Sr. Chico Mangual, todavía residente del estado de Virginia, presentó ante el Tribunal de Circuito de dicho estado para la Ciudad de Virginia Beach (Tribunal de Virginia), demanda (“Bill of Complaint” CH05-1484) de divorcio contra la recurrida. Alegó estar separado de la Sra. González desde el 4 de junio de 2004 y solicitó, entre otros asuntos, la custodia temporera y permanente de sus dos hijos.
El 1 de junio de 2005, la Sra. González fue emplazada y el 21 de junio de 2005 compareció por derecho propio mediante moción ante el Tribunal de Virginia e hizo constar que no se estaba sometiendo a la jurisdicción del tribunal. Señaló que el litigio presentaba controversias jurisdiccionales, así como de hechos y derecho por lo que solicitó prórroga para presentar alegación responsiva. Atendida la petición, el tribunal de Virginia concedió a la Sra. González prórroga, a vencer el 22 de jubo de 2005, para contestar la demanda de divorcio.
Posteriormente (18 de jubo de 2005), la Sra. González compareció nuevamente por derecho propio y repitió que no se sometía a la jurisdicción del Tribunal de Virginia. Solicitó, en síntesis, que el Tribunal de Virginia renunciara a su jurisdicción a favor de los tribunales de Puerto Rico o, en su defecto, concediera una extensión de término para contestar la demanda y el pliego de interrogatorio presentado por el Sr. Chico Mangual.
Entretanto, el 24 de junio de 2005, la Sra. González presentó ante el TPI demanda de divorcio contra el Sr. Chico Mangual (DDI2005-1540) en la que solicitó, entre otros remedios, la custodia de ambos hijos. El 20 de jubo de 2005, el Sr. Chico Mangual fue emplazado en Virginia, EE. UU.
Luego de varios incidentes procesales no necesario aquí pormenorizar, el 25 de jubo de 2005, el Tribunal de Virginia emitió una orden en la que, entre otros remedios, retuvo jurisdicción sobre la controversia ante su consideración, decretó la custodia compartida de los menores y ordenó que el Sr. Chico Mangual tuviera derecho de visitas con su hijo William Michael en EE.UU. desde el 25 de agosto de 2005 hasta el 4 de septiembre de 2005.
El 22 de agosto de 2005, la Sra. González presentó moción ante el TPI en la que hizo constar que el tribunal de Virginia había ordenado visitas entre su hijo Wilbam Michael y su padre, Sr. Chico Mangual. Alegó que su hijo llevaba residiendo en Puerto Rico desde el 23 de junio de 2004 y solicitó orden para que el menor no fuese removido de nuestra jurisdicción.
El 29 de agosto de 2005, el Sr. Chico Mangual compareció, sin someterse a la jurisdicción, y sobcitó del TPI se abstuviera de ejercer jurisdicción en la causa de epígrafe. Expuso, en síntesis, que el Tribunal de Virginia ya ejercía jurisdicción sobre los aquí litigantes respecto a la causa de divorcio y los asuntos relativos a los menores, con anterioridad a la fecha en que la Sra. González instó la demanda de divorcio ante el TPI.
En vista celebrada el 9 de septiembre de 2005, en corte abierta, el TPI determinó declinar ejercer jurisdicción para entender en la demanda presentada por la Sra. González y ordenó el archivo del caso. Dicha determinación no fue notificada a los litigantes ni al Tribunal de Virginia.
Ese mismo día, 9 de septiembre de 2005, el Tribunal de Virginia emitió una orden pendente lite en la que, entre otros remedios, concedió al Sr. Chico Mangual la custodia legal y física de sus dos hijos. En vista de lo anterior, el 21 de septiembre de 2005, el Sr. Chico Mangual presentó ante el TPI una solicitud para que se le diera entera fe y crédito al decreto del Tribunal de Virginia. El 29 de septiembre de 2005, la Sra. González presentó oposición ante el TPI.
El 7 de octubre de 2005, notificada el 13 de mismo mes y año, el TPI dictó Orden en la que dejó en suspenso o paralizó su anterior determinación emitida en corte abierta el 9 de septiembre de 2005, mediante la cual el hermano foro de instancia declinaba asumir jurisdicción en el caso.
*1205Tras varios trámites procesales, que incluyeron la celebración de una vista entre las partes, el 10 de enero de 2006, el TPI emitió Resolución y Orden en la que denegó la solicitud del Sr. Chico Mangual y por tanto no otorgó entera fe y crédito al decreto provisional de custodia dictado por el Tribunal de Virginia. Concluyó que el Tribunal de Virginia no tenía jurisdicción para emitir tal determinación, porque al momento en que el Sr. Chico Mangual presentó la demanda de divorcio y custodia en Virginia, el estado de residencia del menor William Michael y de su madre era Puerto Rico y no el estado de Virginia. En vista de lo anterior, el TPI asumió jurisdicción sólo para entender en la determinación inicial de custodia relativo al menor William Michael.
No obstante, (1) el TPI declinó ejercer jurisdicción en cuanto a la determinación inicial de custodia respecto a la menor Francesca, al concluir que Virginia era su estado de residencia, y (2) también rehusó asumir jurisdicción sobre la demanda de divorcio presentada por la Sra. González, puesto que el Sr. Chico Mangual había radicado previamente la acción de divorcio ante el foro de Virginia.
No conforme, el Sr. Chico Mangual acude vía la petición de Certiorari del epígrafe e imputa al foro de instancia incidir de la siguiente forma:

“Primer señalamiento de error:


ERRO EL TPI AL NEGARSE A DECLARARSE SIN JURISDICCIÓN EN UN CASO CLARO DONDE YA UN TRIBUNAL DE UN ESTADO HABIA ASUMIDO JURISDICCIÓN VALIDA SOBRE LAS PARTES Y SOBRE LA MATERIA, IGNORANDO EL PRINCIPIO DE QUE NO PUEDEN HABER DOS TRIBUNALES EJERCIENDO JURISDICCION SOBRE UN MISMO CASO A LA VEZ. (Subrayado en el original.)


Segundo señalamiento de error:


ERRO EL TPI AL NEGARSE A DAR ENTERA FE Y CREDITO AL DECRETO DE CUSTODIA DEL ESTADO DE VIRGINIA, DECRETO OTORGADO POR UN TRIBUNAL CON JURISDICCIÓN VALIDA SOBRE LA MATERIA Y LAS PARTES. ”

La Sra. González ha comparecido en autos mediante “Moción en Oposición a que se Expida el Auto” con fecha del 27 de febrero de 2006. El asunto está sometido y debemos disponer.
Exposición y Análisis
Por estar íntimamente relacionados, discutiremos conjuntamente los señalamientos.
I
La movilidad ciudadana, inobservancia de la cláusula de entera fe y crédito de la Constitución de los Estados Unidos respecto a los decretos de custodia, así como la falta de guías uniformes que resolvieran los conflictos jurisdiccionales que afloraban, desembocó en el trasiego interestadual de menores por parte de sus padres o familiares, con el objetivo de obtener determinaciones de custodia favorables a sus intereses.
Esta situación provocó que en 1968 la Conferencia Nacional de Comisionados para uniformar leyes estatales y el American Bar Association aprobaran la Uniform Child-Custody Jurisdiction Act, 9 U.L.A. pág. 270 et. seq. (UCCJA). Su objetivo principal fue establecer normas uniformes con las cuales un estado pudiera determinar si poseía jurisdicción para entender sobre la materia en causas de custodia. Asimismo, la UCCJA impuso a cada estado la obligación de reconocer y darle validez a las determinaciones de custodia emitidas por otros estados.
Sin embargo, la UCCJA no resultó ser la panacea para solucionar la inestabilidad y serio trastorno social que provocan los casos de custodia de menores enmarcados en tales traslados acomodaticios. Aunque todos los *1206estados adoptaron el UCCJA, muchos promulgaron sus propias versiones de dicha legislación modelo, lo que dio paso a una diversidad de interpretaciones por parte de los tribunales estatales que aumentaron exponencialmente las ya ambiguas e inconsistentes disposiciones del UCCJA, específicamente las relativas a la jurisdicción del foro judicial.  Por ello, el propósito rector de dicha legislación, de evitar decretos de custodia conflictivos, no se alcanzó como se esperaba. Véase, Thompson v. Thompson, 108 S. Ct. 513, 517 (1978).
Ante este sombrío y doloroso panorama, en 1980, el Congreso de Estados Unidos aprobó el Parental Kidnapping Prevention Act (PKPA), 28 USC § 1738A, con el objetivo primordial de prevenir la lucha por la competencia y evitar el serio conflicto intejjurisdiccional que sólo agravaba el triste predicamento de divorcio y custodia de la prole, para promover la cooperación entre los distintos tribunales estatales y así facilitar el cumplimiento con las determinaciones de custodia sobre menores. El PKPA ordena que se le reconozca entera fe y crédito a las determinaciones de custodia de otros estados, cuando éstas se hayan emitido conforme a las disposiciones del PKPA. 28 USC § 1738A(a). Por disposición expresa, el PKPA aplica a Puerto Rico, 28 USC § 1738A (b) (8), y así lo reconoció nuestro más alto foro en Perron v. Corretjer, 113 DPR 593 (1982).
Un estado emitirá un decreto de custodia consistente con el PKPA sólo: 1) si dicho foro tiene jurisdicción bajo su legislación, y 2) si concurre una de las siguientes condiciones:
“A. Ese estado (i) es el estado de residencia del menor a la fecha en que comenzaron los procedimientos, o (ii) ha sido el estado de residencia del menor seis meses antes de la fecha en que comenzaron los procedimientos y el menor se encuentra fuera del estado porque ha sido trasladado o retenido por una de las partes o por otras razones, y una de las partes aún reside en el estado que emitió el decreto;

B. (i) surge que ningún otro estado tiene jurisdicción bajo el párrafo (A), y (ii) para el mejor bienestar del menor, el tribunal de dicho estado asume jurisdicción debido a que: (I) el menor y sus padres, o el menor y al menos uno de los litigantes, tiene contactos significativos con el estado, más allá de la mera presencia física en el mismo; y (II) está disponible en ese estado evidencia sustancial relativa al cuidado, protección, entrenamiento y relaciones personales presentes o futuras del menor;


C. el menor está físicamente presente en ese estado, y (i) ha sido abandonado, o (ii) existe una emergencia que requiera su protección porque el niño, un hermano o uno de sus padres, ha recibido amenazas o ha estado expuesto a maltrato o abuso;


D.(i) surge que no hay otro estado con jurisdicción bajo los párrafos (A), (B), (C) o (E), u otro estado ha declinado ejercer jurisdicción bajo el fundamento que el estado cuya jurisdicción está en controversia es el foro más apropiado para determinar la custodia del menor, y (ii) es para el mejor bienestar del menor que ese tribunal asuma jurisdicción; o


E. el tribunal tiene jurisdicción continua conforme al inciso (d) de esta sección. ”

(Véase, Santiago v. Setongo Kabuka, 166 DPR_(2005), 2006 J.T.S. 1, citando 28 USC sec,1738A(c); R. Serrano Geyls, Derecho de Familia de Puerto Rico y Legislación Comparada, San Juan, P.R., Facultad de Derecho Universidad Interamericana, Vol. II, 2002, pág. 1329).
Como vemos, el PKPA crea cuatro fuentes jurisdiccionales con el propósito de determinar qué estado puede ejercer jurisdicción original sobre una determinación de custodia de menores, estableciendo, al tiempo, una jerarquía o preferencia en cuanto a dichas bases jurisdiccionales. Bajo las disposiciones del estatuto federal, se le brinda prioridad al estado de residencia del menor sobre cualquiera otra de las bases jurisdiccionales antes señaladas. Ortega v. Morales, 131 DPR 783 (1992), citando a S.M. Schuetze, Thompson v. Thompson: The Jurisdictional Dilemma of Child Custody Cases Under the Parental Kidnapping Prevention Act, 16 (Nm. 2) *1207Pepp. L. Rev. 410 (1989). Es decir, el tribunal del estado de residencia del menor puede declinar ejercer su jurisdicción y transferirla a otro tribunal con contactos más significativos con la causa, pero el foro con contactos significativos no puede, por iniciativa propia, ejercer jurisdicción si el estado de residencia del menor aún no ha declinado su jurisdicción.
Para establecer la jurisdicción de un tribunal sobre determinaciones de custodia en estos casos, debemos tomar en consideración que el estado de residencia {home state) de un menor, acorde al PKPA, recae en “aquel estado donde un niño ha vivido con uno o ambos padres, o con un tutor, al menos por seis meses consecutivos inmediatamente antes de la fecha en que se inicien los procedimientos.” Perron v. Corretjer, supra. (Énfasis suplido).
Asimismo, la legislación federal dispone que el tribunal que establezca un decreto original de custodia conforme al PKPA, conservará jurisdicción para modificar o hacer valer dicho determinación inicial mientras las circunstancias que le brindan jurisdicción continúen. 28 USC § 1738(A) (d). Por otra parte, el estatuto permite que un tribunal modifique un decreto original de cualquier otro estado, cuando este último ya no posea jurisdicción o ha declinado asumirla. 28 USC § 1738(f) (1) (2); Meade v. Meade, 812 F.2d. 1473, 1477 (1987). No obstante, un tribunal no debe intervenir si otro tribunal competente de otro estado ha ejercido su jurisdicción de manera compatible con la norma jurisdiccional establecida en el PKPA. Recordemos que el interés del Congreso es disminuir el conflicto de jurisdicciones en casos de custodia. Perron v. Corretjer, supra.
Por otro lado, en 1997 se promulgó el Uniform Child-Custody Jurisdiction and Enforcement Act, 9 U.L.A. pág. 649 et. seq. (UCCJEA), el cual sustituyó el UCCJA, con el propósito de clarificar ciertas disposiciones inconsistentes contenidas en el UCCJA. Uno de los cambios más relevantes se produjo en cuanto a las bases jurisdiccionales, para emitir un decreto inicial de custodia. La disposición bajo la UCCJA autorizaba cuatro fuentes jurisdiccionales independientes, lo que constantemente provocaba choques jurisdiccionales entre los distintos foros estatales. El UCCJEA adoptó la jerarquía promulgada por la PKPA, estableciendo como fuente prioritaria la jurisdicción del estado de residencia del menor para entender en la determinación inicial de custodia. UCCJEA, see. 201.
Para el mes de julio de 2001, el estado de Virginia adoptó el UCCJEA. Por lo tanto, bajo la Ley de Virginia, las fuentes jurisdiccionales para dictar un decreto inicial de custodia están enmarcadas dentro del esquema de prelación que originalmente se estableció bajo el PKPA y que posteriormente adoptó el UCCJEA. La sección 20-146.12 del Código de Virginia establece:

“A. Except as otherwise provided in § 20-146.15, a court of this Commonwealth has jurisdiction to make an initial child custody determination only if:


1. This Commonwealth is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this Commonwealth, but a parent or person acting as a parent continues to live in this Commonwealth;


2. A court of another state does not have jurisdiction under subdivision 1, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this Commonwealth is the more appropriate forum under § 20-146.18 or § 20-146.19, and (i) the child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this Commonwealth other than mere physical presence, and (ii) substantial evidence is available in this Commonwealth concerning the child's care, protection, training, and personal relationships;


*1208
3. All courts having jurisdiction under subdivision 1 or 2 have declined to exercise jurisdiction on the ground that a court of this Commonwealth is the more appropriate forum to determine the custody of the child under § 20-146.18 or § 20-146.19; or


4. No court of any other state would have jurisdiction under the criteria specified in subdivision 1, 2, or 3.


B. Subsection A is the exclusive jurisdictional basis for making a child custody determination by a court of this Commonwealth.


C. Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

(1979, c. 229, § 20-126; 2001, c. 305.)
II
El Sr. Chico Mangual alegó, esencialmente, que el TPI incidió al asumir jurisdicción particularmente para entender en los asuntos de custodia de su hijo, el menor William Michael, luego de que el tribunal estatal de Virginia, EE.UU. había adquirido válidamente la jurisdicción sobre ambos menores. Alega, además, que el TPI erró al rehusar reconocer entera fe y crédito al decreto de custodia emitido por el Tribunal de Virginia, dentro del trámite de divorcio CM05-1485, ante dicho foro.
Por su parte, la Sra. González argüyó en su alegato que la orden provisional de custodia emitida por el Tribunal de Virginia en cuanto ambos menores era contraria a derecho en tanto y en cuanto también se refería al varón, porque cuando la misma se dictó el menor William Michael llevaba más de seis meses residiendo ininterrumpidamente en Puerto Rico junto a su madre. Por ello sostuvo que el tribunal de Puerto Rico era el foro con jurisdicción para adjudicar el decreto inicial de custodia respecto al menor William Michael.
De las constancias de autos se cobge, como ya señaláramos, que los aquí litigantes establecieron su domicilio conyugal en el estado de Virginia, EE.UU., tras contraer matrimonio en Puerto Rico el 1988.
Para el 23 de junio de 2004, la Sra. González se trasladó con sus dos hijos menores hacia Puerto Rico. Sin embargo, en agosto de 2004, la niña, Francesca, regresó al estado de Virginia a residir junto a su padre, Sr. Chico Mangual; mientras que la Sra. González y su hijo William Michael se mantuvieron residiendo en Puerto Rico. El 13 de mayo de 2005, el Sr. Chico Mangual radicó demanda de divorcio ante el Tribunal de Virginia, en la que reclamó la custodia de sus dos hijos. Posteriormente (24 de junio de 205), la Sra. González radicó su demanda de divorcio ante el TPI, y también solicitó la custodia de ambos hijos.
Conforme el estado de derecho de Virginia, un tribunal estatal tendrá jurisdicción para emitir una determinación inicial de custodia si el menor reside en Virginia o ha estado allí dentro de los seis (6) meses previos al inicio del trámite. Código de Virginia, 20-146.12(A) (1). De no existir otro estado con jurisdicción bajo el acápite (1) o de este último declinar ejercer su jurisdicción, podría Virginia, entonces, asumir jurisdicción al amparo de los incisos (2), (3) y (4) de la referida sección 20-146.12 del Código.
Al momento de presentarse la demanda ante el tribunal de Virginia, el menor William Michael llevaba residiendo en Puerto Rico poco más de diez (10) meses. Por lo tanto, Puerto Rico se convirtió en el estado de residencia de William Michael. Visto únicamente desde el ángulo de la residencia de William Michael, sería forzoso concluir que el Tribunal de Virginia no cuenta con jurisdicción conforme a su propia legislación, ni al amparo de la PKPA, para entender sobre los asuntos de custodia del menor William Michael. En tal consideración el TPI rehusó a reconocer entera fe y crédito a la orden emitida por el Tribunal de Virginia en la que se otorgó provisionalmente al Sr. Chico Mangual la custodia legal y física de William Michael.
*1209No obstante, es norma en esta jurisdicción que “el hecho de que exista jurisdicción para juzgar un asunto de guarda de menores no justifica de por sí su ejercicio...”. Marrero Reyes v. García Ramírez, 105 DPR 90 (1976) (énfasis suplido). Asumir jurisdicción siempre será adecuado si tras sopesar ciertos criterios se desprende “que Puerto Rico constituye un foro apropiado a tales fines en las circunstancias específicas de que se trate.” Id.
Entre los factores a ser analizados se encuentran los siguientes:

“...la suficiencia de la información disponible para aquilatar debidamente los hechos y formar juicio sobre el impacto del decreto que se dicte sobre la personalidad y el bienestar del menor; la sustancialidad de los contactos del foro con la controversia; el grado a que el ejercicio de jurisdicción pueda desalentar la multiplicación y prolongación de controversias sobre el asunto y contribuir a crear la estabilidad necesaria; el punto a que se tienda, como se debe tender, a evitar el secuestro unilateral de menores para fines de obtener un decreto de custodia; y el extremo en que se facilite el mayor respeto posible a las determinaciones de otros estados, así como del propio foro. ”

Marrero Reyes v. García Ramírez, supra, a la pág. 100.
Tras un análisis ponderado de los criterios antes esbozados y ante los hechos particulares que esta causa informa, entendemos que se sirven mejor los fines de la justicia al declinar asumir jurisdicción en este caso. Veamos.
Se trata aquí de dos trámites independientes, presentados en foros judiciales distintos, en los que ambos demandantes, de forma separada, reclaman para sí la custodia de sus dos hijos.
Si bien es cierto que al amparo de la PKPA, Puerto Rico es foro con jurisdicción para entender en la determinación inicial de custodia del menor William Michael, y Virginia es foro con jurisdicción para considerar los asuntos de custodia relativos a la hermana de éste, Francesca, ello no abonaría a la realidad litigiosa de que aquí se trata de la disolución legal de un matrimonio, una pareja y una familia. Tomando lo primero como única consideración, se ventilarían ante el Tribunal de Virginia las causas de acción de divorcio, división de bienes, pensión pendente lite y la custodia de Francesca y en trámite por separado y ante el tribunal de Puerto Rico, se atendería la custodia de William Michael. Tomando en consideración lo segundo, procede que en un sólo foro se atienda, estudie y adjudique respecto a la custodia, sustento y relaciones filiales de ambos menores.
Entendemos que en esta causa la bifurcación procesal resulta perjudicial para todas las partes involucradas, no sólo por el costo emocional y económico que representaría para los litigantes, sino también por la prolongación y la posible disparidad de criterios que provocaría la duplicación de trámite en dos foros distintos, así como el gasto innecesario de los recursos del tribunal que significaría atender en dos foros un asunto que debe y puede ser resuelto en un sólo foro, para el beneficio de una misma familia.
Consideramos en el balance total, que el Tribunal de Virginia es el foro apropiado para dilucidar el divorcio y todo lo relacionado a la custodia y relaciones materno-paternofiliales de ambos menores. Es también factor a considerar, que fue Virginia el foro en que se inició el proceso y es el tribunal que cuenta con y ejerce jurisdicción sobre todos los asuntos que atañen (divorcio-custodia, alimentos, relaciones filiales) que afecta a todos los aquí involucrados, inclusive a William Michael. Es decir, el foro de Virginia cuenta con contactos significativos en la totalidad de la causa. Es también de señalar que Virginia ha sido el lugar de residencia habitual de la Sra. González y William Michael por años, por lo que no se trata de un destino extraño, al que no están adaptados para exponer y solicitar remedios en forma adecuada.
*1210Ante los hechos particulares que informa ésta causa, en el balance de intereses que requiere el ejercicio de nuestra discreción, consideramos correcto declinar el ejercicio de nuestra jurisdicción en cuanto al menor William Michael y transferirla o consolidarla a la jurisdicción del Tribunal de Virginia, para que dicho foro cuente con un cuadro total y completo de la situación de la familia Chico-González, antes de resolver en cuanto al divorcio, custodia de hijos, relaciones matemo-paternofiliales y alimentos. Es en el Tribunal estatal de Virginia donde la Sra. González deberá presentar sus alegaciones respecto a las reclamaciones de divorcio, división de bienes, pensión pendente lite y la custodia de ambos hijos, tanto de William Michael como de Francesca Chico González.
Dictamen
Todas las determinaciones anteriores se hacen formar parte integral de esta sentencia.
Conforme a lo señalado, expedimos el auto de certiorari solicitado y revocamos la resolución y orden del 10 de enero de 2006, aquí recurrida. Resolvemos no ejercer jurisdicción en cuanto a la custodia, alimentos y relaciones paterno filiales del menor William Michael Chico González en deferencia y para que el Tribunal de Virginia pueda ejercer plena y total jurisdicción en cuanto al divorcio de los esposos Chico Mangual-González, y la custodia, relaciones matemo-paternofiliales, así como alimentos, con relación a ambos menores, William Michael y Francesca, Chico-González. Para ello transferimos el ejercicio de nuestra jurisdicción sobre William Michael al Tribunal de Circuito de Virginia, para la Ciudad de Virginia Beach, Virginia, EE.UU.
Lo acordó el Tribunal y lo certifica la Secretaria.
La Juez Pabón Charneco disiente con opinión escrita.
Laura M. Vélez Vélez Secretaria del Tribunal de Apelaciones